Citation Nr: 1608157	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due a right total knee arthroplasty performed in a Department of Veterans Affairs Medical Center (VAMC) on February 5, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R. S.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of February 2008 and September 2010.  In November 2011, the appellant appeared at a videoconference hearing held before the undersigned.  The appeal was remanded by the Board in March 2012 and again in July 2014.


FINDINGS OF FACT

1.  The veteran was hospitalized in a VAMC from February 5-10, 2008, during which time he underwent a right total knee arthroplasty.    

2.  Although additional left knee disability occurred as a result, in particular, leg length discrepancy of 7 mm, instability, and increased pain, VA negligence, careless, or other fault was not involved, and VA exercised the degree of care that would be expected of a reasonable health care provider.

3.  Informed consent was obtained, and the additional disability was a foreseeable consequence of the surgical procedure.


CONCLUSION OF LAW

The criteria for compensation for compensation under 38 U.S.C.A. § 1151 for additional disability, claimed to result from a right total knee arthroplasty performed in a VAMC on February 5, 2008, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter dated in July 2010, the RO notified the Veteran of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements have been met and neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  The duty to assist includes, when appropriate, the duty to obtain a medical examination and/or medical opinion.  38 C.F.R. § 3.159(c)(4).  Multiple medical opinions were obtained in this case, including in July 2015, when the most recent and comprehensive opinion was obtained.  The latter opinion in particular was predicated on a full understanding of the Veteran's medical history.  The physician considered all of the pertinent evidence of record, and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed, as well as medical texts.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When conducting a hearing, a VLJ must (1) fully explain the issues and (2) the suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  Here, at the Veteran's 2011 Board hearing, the issue was clearly identified, and the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder.  The issue was subsequently remanded by the Board to obtain and develop such additional evidence.  The records requested by the remands were obtained, as was an adequate medical opinion.  Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran contends that a total knee replacement performed at the Albuquerque VA Medical Center (VAMC) in February 2008 caused additional right knee disability, which necessitated a revision to the knee replacement in April 2009, which did not correct the problem, and additional right knee disability has persisted to the present time.  

Compensation or DIC shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361; see Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013). 

On a VA examination in May 2007, a history of severe arthritis of both knees was noted.  He had previously undergone a left total knee arthroplasty.  He stated that he used forearm crutches.  X-rays revealed fairly advanced osteoarthritic changes.  Examination revealed pain and limitation of motion, but no swelling or laxities.  

In February 2008, the Veteran underwent a right total knee arthroplasty in a VAMC.  A pre-procedure note reported that he had severe right knee degenerative joint disease which had been nonresponsive to conservative treatment.  On examination, he had no effusion.  There was a varus deformity, and range of motion was from 5 to 100 degrees.  No instability was reported.  The diagnosis was right knee tricompartmental end-stage degenerative joint disease.  He underwent a total knee arthroplasty of the right knee.  

According to the discharge summary, he appeared to tolerate the procedure well. He did have some postoperative pain and difficulty on mobilizing fully with CPM (continuous passive motion).  However, although he only achieved a maximum of 75 degrees on the CPM, the Veteran was adamant about leaving to return to El Paso since he had prearranged air fare and the team as amenable to this.  On the day of discharge, he was ambulating with a walker.  

In April 2008, he reported that he was still having knee pain.  In July 2008, he was noted to be using a cane.  He complained of swelling and pain in the right knee.  The right knee had no effusion.  There was 1+ laxity with varus stressing in full extension, and it was thought that there were possibly unbalanced ligaments contributing to extension laxity.  He was seen over the next several months by VA orthopedic surgeons, and it was noted, in November 2008, that he continued to have pain, swelling, and warmth in the right knee.  X-rays s looked excellent.  Surgical exploration was recommended, with revision if needed.

A VA primary care provider, Dr. Rogers, saw the Veteran in December 2008.  She stated that a bone scan had shown increased osteoblastic activity probably in the patella in the right knee, and osteoblastic activity around the artificial joint appeared unremarkable.  The Veteran was scheduled to have redo on right knee TKA in January.  On examination, the right knee was erythematous and warm, with a small effusion.  The assessment was status post total knee arthroplasty, infection, needs redo.  

The Veteran ultimately underwent revision of the right knee total knee arthroplasty in April 2009.  The surgery was performed by a private orthopedic surgeon, D. Mansfield, M.D., at the Las Palmas Medical Center.  According to the discharge summary, the Veteran had a painful right total knee arthroplasty.  He had experienced some varus valgus laxity after the TKA.  The operative report noted that there had been no evidence of loosening or infection.  A decision was made to see if a poly exchange would improve his stability.  The tibial plastic was removed, and a 15 mm plastic was trialed.  The 15 mm plastic was then placed into the knee and found to be stable and took care of the varus-valgus instability.  He had good varus-valgus stability and good, full range of motion.  Then the real component was inserted.  After the surgery, his knee was placed in a brace, and he had been progressing very well with physical therapy.  

However, subsequent records show the Veteran again began to experience right knee pain.  A VA orthopedic surgery consult in November 2011 noted that the Veteran complained of persistent right knee status post total knee surgery with one revision.  He had limitation of motion.  X-rays showed that the total knee replacement appeared intact.  He complained of constant knee pain with instability.  He said his right knee gave out when he placed his body weight on the knee.  His right knee had swelling and heat all the time. 

In July 2013, his right lower extremity was found to be 7 mm shorter than the left.  A VA examination in April 2012 disclosed chronic residuals of knee replacement consisting of severe painful motion or weakness.  

Several VA opinions were obtained regarding the Veteran's claim.  The first, in August 2010, included an opinion that the second surgery was most likely necessary because of the failure of the first surgery done at the Albuquerque VA hospital, but did not express any opinion as to whether the failure of the first surgery was caused by VA.  The second opinion, in April 2012, it was concluded that there was no additional disability incurred since the surgery of Feb. 5 2008, but there were more convalescent days after the surgery due to delayed healing of the wound, and aggravated pain and swelling after the physical therapy.  The third opinion, in July 2015, noted that the examiner was not an orthopedist and not qualified to comment on the appropriateness of the prosthetic size, or to determine causation and fault without resorting to speculation.  The examiner did comment that determining proper fit/size of a prosthesis continued post operatively, as many factors would come into play after surgery such as scar tissue formation as well as the manner in which the prosthesis rests or settles into the native bone, which may ultimately affect proper fit. 

Accordingly, due to the inadequacies of the above opinion, the AMC obtained an opinion in August 2015 from an "in-house" physician.  This physician provided a comprehensive summary of the evidence, as well as excerpts from medical literature on knee replacement surgeries.  

The examiner's summary and opinion observed that after the February 2008 surgery, knee pain persisted, along with swelling and warmth of the right knee, despite physical therapy.  A DVT was ruled out, as well as infection of the right TKA by VA orthopedics.  The Veteran had a second surgery on his right knee in April 2009 for a "failed right TKA," with a 15 mm poly exchanged for the existing 13 mm poly.  There had been no loosening, the right TKA hardware was intact, and there was no infection.  While initially improved after this surgery, the Veteran's right knee pain persisted.  The opinion stated:

As discussed by the literature, successful TKA occurs in 85 - 90% of patients, common complications include "infection, intra-operative or post-operative fracture, vascular injury with need of intra-operative or post-operative blood transfusion, nerve injury or nerve palsy (most commonly involving the deep peroneal nerve and loss of ankle dorsiflexion), periprosthetic fracture, stress shielding, component fracture or wear, and medical complications"; while "potential difficult complications include nonunited knee arthrodesis, limb length discrepancy after knee arthrodesis, and united but infected knee arthrodesis."  Additionally, from the literature, with the use of thicker tibial liners, the NexGen TKR had an increased risk of revision.  Due to his persistent right knee pain, swelling, warmth and weakness, the Veteran was appropriately re-evaluated for possible infection, as well as possible deep venous thrombosis and nerve injury by VA orthopedics.  EMG/NCV 12/4/2010 studies revealing a bilateral sensory neuropathy -- not injuries to the deep peroneal nerve.  Evaluation by VA orthopedics has revealed a leg length discrepancy, with the right lower extremity 7 mm shorter than the left.  Treatable, if symptomatic, with a shoe lift.  The Veteran had a failed right total knee, required a second procedure, and may still require additional surgery for revision of this right TKA, this unfortunate result was reasonably foreseeable and does not represent negligence or other instance of VA fault during the surgery or post-surgical follow-up care.

At his hearing in November 2011, the Veteran testified that the right knee surgery in 2008 was improperly done, and in support, he stated that the surgeon who performed the April 2009 revision surgery had said that the surgery was improper.  In particular, reportedly, the physician had said that the wrong type or size of knee replacement had been implanted during the first surgery, which resulted in symptoms including nerve damage and swelling.  He stated that the physician was unwilling to put anything in writing, because he did not wish to have any problems with the VA.  

In sum, it is acknowledged that additional disability resulted from the February 2008 surgery, including instability and leg length discrepancy.  However, although the Veteran's statements are credible, no physician has stated, in writing, that the Veteran's February 2008 knee replacement surgery involved any negligence or VA fault, and the medical evidence does not otherwise reflect VA negligence or fault.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent. 38 C.F.R. § 3.361(d)(1) (2015).

The Veteran states that the knee replacement was the wrong size, and the Board observes that the partial revision of the arthroplasty in April 2009 consisted of the replacement of a 13 mm polyethylene insert with one measuring 15 mm, and that this, at the time, corrected the instability.  However, this, alone, is not evidence of VA negligence.  Specifically, it does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  A comprehensive, 4-page operation report documented every stage of the February 2008 surgery, including the numerous measurements that were taken at the various stages of the knee replacement.  With respect to the 13 mm poly, it was noted that an 11-mm trial polyethylene was placed in the tibial tray and the leg was extended and axial pressure was applied.  After the 11-mm trial, a 13-mm trial was then tried.  This was found to be good, and improved varus and valgus stability in both flexion and extension.  A 13-mm polyethylene was then inserted.  Similarly, in the second surgery, in April 2009, there was a trial 15 mm plastic placed, tested, and then the real component was inserted.  

Although he states that the doctor said the initial (13-mm) polyethylene was too small, even assuming that to be the case, there is no indication that this resulted from VA negligence, or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, as opposed to a reasonable exercise of judgment.  Likewise, if the surgery did in fact "fail," failure to exercise a reasonable degree of care is not necessarily implicated.  Rather, when a surgery "fails," the desired outcome has not occurred.  No surgical outcome can be guaranteed.  The August 2015 VA opinion noted that TKA surgeries were successful 85-90 percent of the time.  The listed complications included leg length discrepancy.  

This brings us to the other element of VA negligence, which is whether the surgery was performed with the Veteran's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 . 38 C.F.R. § 3.361(d)(1). Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. Id.  

Here, the Veteran signed an informed consent form, which explained the procedures and risks to him, and included a list of known risks of the procedure; these included wound healing problems, infections, permanent deformity of the extremity, possible leg length discrepancy, pain, and instability.  The medical records show that the procedure was previously discussed with him, and he does not argue any deficiency in informed consent. 

Finally, with regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

In this case, the physician who provided the August 2015 opinion concluded that the result of the surgery in the Veteran's case was foreseeable, and did not represent negligence or other instance of VA fault during the surgery or post-surgical follow-up care.  The resulting problems were noted as risks in the informed consent signed by the Veteran.  There is no evidence to the contrary.  

In sum, although the Veteran believes that the additional disability resulting from his February 2008 right total knee arthroplasty were due to VA negligence, there is no medical evidence in support of this assertion.  While he can testify as to increased observable symptomatology, assessments of medical negligence require medical expertise.  The most recent medical opinion, in August 2015, found no negligence, and that the result was a foreseeable risk.  Although the Veteran states he was told that the surgery had failed, and that the wrong size of a "poly" insert had been used, these factors, alone, do not establish negligence.  The specific failures of the surgery, i.e., leg length discrepancy, instability, and increased pain, were noted as risks.  For the wrong size of "poly" to constitute negligence, it must be due to failure to exercise the degree of care that would be expected of a reasonable health care provider.  The poly was tested at the time and found suitable.  There is no indication that the choice of size was not within the realm of reasonable medical judgment.  

Therefore, the Board finds that the evidence establishes that although additional disability resulted from the February 2008 right total knee arthroplasty, no VA negligence or fault was involved, the result was foreseeable, and informed consent was provided and contemplated the resulting complications.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due a right total knee arthroplasty performed in a Department of Veterans Affairs Medical Center (VAMC) on February 5, 2008, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


